UPON A REHEARING EN BANC
On June 29, 1999, a panel of this Court reversed the decision of the Workers’ Compensation Commission awarding benefits to Timothy Jason Dodson. See Vaughan’s Landscaping & Maintenance v. Dodson, 30 Va.App. 135, 515 S.E.2d 800 (1999). We stayed the mandate of that decision and granted a rehearing en banc, which was heard on March 30, 2000.
Upon rehearing en banc, the judgment of the commission is affirmed without opinion by an evenly divided Court. Accord*668ingly, the opinion previously rendered by a panel of this Court on June 29, 1999 is withdrawn, and the mandate entered on that date is vacated.
Chief Judge Fitzpatrick, Judges Benton, Elder and Annunziata voted to affirm the judgment of the commission.
Judges Coleman, Bray, Bumgardner and Overton voted to reverse the judgment of the commission.
This order shall be published and certified to the Virginia Workers’ Compensation Commission.